UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/2/2021
                                                                       :
NATIONAL AUDUBON SOCIETY,                                              :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-cv-5065 (LJL)
                  -v-                                                  :
                                                                       :         ORDER
DAVID BERNHARDT, et al.,                                               :
                                                                       :
                                    Defendants,                        :
                                                                       :
BOROUGH OF AVALON, et al.,                                             :
                                                                       :
                                    Intervenors-Defendants.,           :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Pursuant to a stipulated briefing schedule, Defendants moved to dismiss the claims and

cross-claims in this action on October 2, 2020, Dkt. No. 38, and Plaintiff opposed that motion

and cross moved for summary judgment on November 6, 2020, Dkt. No. 49. The parties

completed briefing on January 15, 2021.

        On February 23, 2021, upon the joint request of the parties, the Court entered a

stipulation and consent order staying the case for 60 days while the interpretation of the Coastal

Barrier Resources Act at issue in this action was being re-reviewed by the federal government.

Dkt. No. 73. The Court entered a second stipulation and consent order staying the case on April

23, 2021 for an additional 60 days. Dkt. No. 76. The Court granted a third stay in this action on

June 23, 2021. Dkt. No. 79.

        Given the continued stay, the Court directs the Clerk of Court to close Dkt. Nos. 38, 49.

The Court grants the parties leave to reopen their respective motions by filing a letter at the end
of the stay, in which event the Court will treat the papers that have been filed to date as the

complete briefings and will decide the motions.


       SO ORDERED.


Dated: July 2, 2021                                   __________________________________
       New York, New York                                        LEWIS J. LIMAN
                                                             United States District Judge




                                                  2
